Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 1 of 24 PageID #: 1




 TROY LAW, PLLC
 John Troy (JT 0481)
 Aaron Schweitzer (AS 6369)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiffs, proposed FLSA Collective and
 potential Rule 23 Class
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------- x
 AI MIN DING, and                                                    Case No. 20-cv-06076
 JUN LI,
 on their own behalf and on behalf of others similarly
 situated
                                     Plaintiffs,                     29 U.S.C. § 216(b)
                                     v.                              COLLECTIVE ACTION &
 THE MASK POT INC.                                                   FED. R. CIV. P. 23 CLASS
          d/b/a Xiang Hot Pot; and                                   ACTION
 BK SPICE WORLD INC
          d/b/a Xiang Hot Pot;
 HUI FANG                                                            COMPLAINT
          a/k/a Howard Fang,
 YUNFU YANG                                                          DEMAND FOR JURY TRIAL
          a/k/a Yun Fu Yang,
 JIN WANG,
 JIAN LIU,
 "JOHN" JIN, and
 WEI ZHAO
                                     Defendants.
  ---------------------------------------------------------------- x
         Plaintiffs AI MIN DING, and JUN LI (hereinafter referred to as Plaintiffs), on behalf of

themselves and others similarly situated, by and through their attorney, Troy Law, PLLC, hereby

bring this complaint against Defendants THE MASK POT INC. d/b/a Xiang Hot Pot; and BK

SPICE WORLD INC d/b/a Xiang Hot Pot; HUI FANG a/k/a Howard Fang, YUNFU YANG

a/k/a Yun Fu Yang, JIN WANG, JIAN LIU, "JOHN" JIN, and WEI ZHAO, and allege as

follows:

                                       INTRODUCTION




TTroy                                        1 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 2 of 24 PageID #: 2




        1.     This action is brought by the Plaintiffs AI MIN DING, and JUN LI, on behalf

of themselves as well as other employees similarly situated, against the Defendants for

alleged violations of the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New

York Labor Law (NYLL), arising from Defendants’ various willful, malicious, and unlawful

employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully, maliciously, and

intentionally committed widespread violations of the FLSA and NYLL by engaging in pattern

and practice of failing to pay its employees, including Plaintiffs, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from

the Defendants: (1) unpaid overtime wages, (2) liquidated damages, (3) prejudgment and

post-judgement interest; and or (4) attorney’s fees and cost.

        4.     Plaintiffs further allege pursuant to NYLL § 650 et seq. and 12 New York

Codes, Rules and Regulations § 146 (NYCRR) that they are entitled to recover from the

Defendants: (1) unpaid minimum wage compensation and unpaid overtime compensation, (2)

unpaid spread-of-hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a Time of Hire Notice detailing rates of pay and payday, (4) up

to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a paystub that

accurately and truthfully lists employee’s hours along with the employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum

wage, and the employee’s gross and net wages for each pay day, (5) liquidated damages equal

to the sum of unpaid minimum wage, unpaid “spread of hours” premium, unpaid overtime in




TTroy                                          2 of 24                           Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 3 of 24 PageID #: 3




the amount of twenty five percent under NYLL § 190 et seq., § 650 et seq., and one hundred

percent after April 9, 2011 under NY Wage Theft Prevention Act, (6) 9% simple prejudgment

interest provided by NYLL, (7) post-judgment interest, and (8) attorney’s fees and costs.

                                   JURISDICTION AND VENUE

        5.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

NYLL claims pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.

                                             PLAINTIFFS

        7.     From on or about October 01, 2018 to November 01, 2020, Plaintiff AI MIN

DING was employed by Defendants to work as a Food Preparor for Defendants at 136-20

Roosevelt Ave, 2M Flushing NY 11354.

        8.     From on or about October 01, 2018 to February 16, 2020, Plaintiff JUN LI was

employed by Defendants to work as a Food Preperation for Defendants at 136-20 Roosevelt

Ave, Suite 2M, Flushing, NY 11354.

                                            DEFENDANTS

        Corporate Defendants

        9.     Defendant THE MASK POT INC. d/b/a Xiang Hot Pot is a domestic business

corporation organized under the laws of the State of New York with a principal address at

136-20 Roosevelt Ave, #2M Flushing, NY 11354.

        10.    THE MASK POT INC. d/b/a Xiang Hot Pot is a business engaged in interstate




TTroy                                          3 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 4 of 24 PageID #: 4




commerce that has gross sales in excess of five hundred thousand dollars ($500,000) per year.

        11.   THE MASK POT INC. d/b/a Xiang Hot Pot purchased and handled goods

moved in interstate commerce.

        12.   Defendant BK SPICE WORLD INC d/b/a Xiang Hot Pot is a domestic

business corporation organized under the laws of the State of New York with a principal

address at 5816 Fort Hamilton Pkwy, Brooklyn, NY 11219.

        13.   BK SPICE WORLD INC d/b/a Xiang Hot Pot is a business engaged in interstate

commerce that has gross sales in excess of five hundred thousand dollars ($500,000) per year.

        14.   BK SPICE WORLD INC d/b/a Xiang Hot Pot purchased and handled goods

moved in interstate commerce.

        Owner/Operator Defendants

        15.   The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendant and being among the ten largest

shareholders and/or LLC members, are individually responsible for unpaid wages under the

New York Business Corporation Law and Limited Liability Company Law. NYBSC § 630(a),

NYLLC § 609(c).

        16.   HUI FANG a/k/a Howard Fang known as Boss to Plaintiff and Chief

Executive Officer and New York Alcoholic Beverage Control principal for THE MASK POT

INC. d/b/a Xiang Hot Pot; and New York Alcoholic Beverage Control principal for BK

SPICE WORLD INC d/b/a Xiang Hot Pot, (1) had the power to hire and fire employees, (2)

supervised and controlled employee work schedules or conditions of employment, (3)

determined the rate and method of payment, and (4) maintained employee records at THE

MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang Hot Pot.




TTroy                                       4 of 24                           Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 5 of 24 PageID #: 5




        17.    HUI FANG a/k/a Howard Fang hired YUNFU YANG a/k/a Yun Fu Yang and

JIN WANG.

        18.    HUI FANG a/k/a Howard Fang acted intentionally and maliciously and is an

employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29

C.F.R. § 791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally liable

with THE MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang

Hot Pot.

        19.    "JOHN" JIN known as Boss to Plaintiff, (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at THE MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a

Xiang Hot Pot.

        20.    "JOHN" JIN acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with THE MASK

POT INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang Hot Pot.

        21.    JIAN LIU known as Shareholder to Plaintiff and New York Alcoholic

Beverage Control principal for BK SPICE WORLD INC d/b/a Xiang Hot Pot, (1) had the

power to hire and fire employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employee records at THE MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE

WORLD INC d/b/a Xiang Hot Pot.

        22.    JIAN LIU acted intentionally and maliciously and is an employer pursuant to




TTroy                                        5 of 24                           Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 6 of 24 PageID #: 6




FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with THE MASK POT

INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang Hot Pot.

        23.   YUNFU YANG a/k/a Yun Fu Yang known as “Big Manager” to Plaintiff, (1)

had the power to hire and fire employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employee records at THE MASK POT INC. d/b/a Xiang Hot Pot; and BK

SPICE WORLD INC d/b/a Xiang Hot Pot.

        24.   YUNFU YANG a/k/a Yun Fu Yang shifted to work in the Flushing location in

November 2019.

        25.   Around end of September 2020, Plaintiff AI MIN DING complained that his

rate was lower than that of the female coworker, who received $720 per week.

        26.   YUNFU YANG a/k/a Yun Fu Yang fired Plaintiff AI MIN DING.

        27.   YUNFU YANG a/k/a Yun Fu Yang acted intentionally and maliciously and is

an employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder,

29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally

liable with THE MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a

Xiang Hot Pot.

        28.   JIN WANG known as Chef Head to Plaintiff and Head Chef and Day-to-day

Manager of the Back of the House of THE MASK POT INC. d/b/a Xiang Hot Pot, (1) had the

power to hire and fire employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employee records at THE MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE




TTroy                                       6 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 7 of 24 PageID #: 7




WORLD INC d/b/a Xiang Hot Pot.

        29.      JIN WANG hired Plaintiff AI MIN DING.

        30.      JIN WANG fired and re-hired Plaintiff JUN LI.

        31.      JIN WANG acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with THE MASK POT

INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang Hot Pot.

        32.      WEI ZHAO known as Manager to Plaintiff and Day-to-day Manager of BK

SPICE WORLD INC d/b/a Xiang Hot Pot, (1) had the power to hire and fire employees, (2)

supervised and controlled employee work schedules or conditions of employment, (3)

determined the rate and method of payment, and (4) maintained employee records at THE

MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang Hot Pot.

        33.      WEI ZHAO acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with THE MASK POT

INC. d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang Hot Pot.

                                      STATEMENT OF FACTS

                               Defendants Constitute an Enterprise
        34.      Upon information and belief, Corporate Defendants THE MASK POT INC.

d/b/a Xiang Hot Pot; and BK SPICE WORLD INC d/b/a Xiang Hot Pot are joint employers

of Plaintiffs and constitute an enterprise as the term is defined by 29 USC §203(r) insofar as:

              a. Each of the two Corporate Defendants did business of Xiang Hot Pot;

              b. Each of the two Corporate Defendants shared staff, including Managers and

                 workers, who worked on demand depending on the needs of the two locations;


TTroy                                         7 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 8 of 24 PageID #: 8




               c. pay Plaintiffs for the work performed at the enterprise no matter what location

                  they worked;

               d. advertise the Corporate Defendants as an enterprise, and

               e. are otherwise engaged in related activities performed through unified operation

                  and/or common control for a common business purpose, and are co-owned by

                  the same partners.

         35.      At all times relevant herein, THE MASK POT INC. d/b/a Xiang Hot Pot; and

BK SPICE WORLD INC d/b/a Xiang Hot Pot was, and continues to be, an “enterprise

engaged in commerce” within the meaning of FLSA.

         36.      At all relevant times, the work performed by Plaintiffs was directly essential to

the business operated by THE MASK POT INC. d/b/a Xiang Hot Pot; and BK SPICE

WORLD INC d/b/a Xiang Hot Pot.

                                       Wage and Hour Claims
         37.      There are at least 40 employees at each of the Xiang Hot Pot restaurant,

including more than 20 kitchen workers and 30-40 waitstaff at each store.

         38.      Defendants committed the following alleged acts knowingly, intentionally

willfully, and maliciously against the Plaintiffs, the FLSA Collective Plaintiffs, and the Class.

         39.      At all relevant times, Defendants knowingly, willfully, and maliciously failed

to pay Plaintiffs their lawful overtime compensation of one and one-half times (1.5x) their

regular rate of pay for all hours worked over forty (40) in a given workweek.

         40.      While employed by Defendants, Plaintiffs were not exempt under federal and

state laws requiring employers to pay employees overtime.

         41.      Defendants failed to keep full and accurate records of Plaintiffs' hours and

wages.


TTroy                                            8 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 9 of 24 PageID #: 9




        42.      At all relevant times, Defendants knowingly, willfully, and maliciously failed to

provide Plaintiffs and similarly situated employees with Time of Hire Notice reflecting true

rates of pay and payday as well as paystub that lists employee’s name, employer’s name,

employer’s address and telephone number, employee’s rate or rates of pay, any deductions

made from employee’s wages, any allowances claimed as part of the minimum wage, and the

employee’s gross and net wages for each pay day.

        43.      Defendants knew that the nonpayment of overtime pay and New York’s

“spread of hours” premium for every day in which Plaintiffs worked over ten (10) hours

would financially injure Plaintiffs and similarly situated employees and violate state and

federal laws.

        44.      Defendants did not post the required New York State Department of Labor

posters regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

        Plaintiff AI MIN DING

        45.      From on or about October 01, 2018 to November 01, 2020, Plaintiff AI MIN

DING was employed by Defendants to work as a Food Prepreror at 136-20 Roosevelt Ave,

2M Flushing, NY 11354.

        46.      From on or about October 01, 2018 to February 15, 2020, Plaintiff AI MIN

DING’s regular work schedule ran as two alternating shifts from:

              a. 14:30 to 00:00 (midnight) minus an hour break and half an hour meal break for

                 eight (8) hours a day, which was the assigned shift ninety percent (90%) of the

                 time; or

              b. 17:00 to 25:30 (01:30 the next day) minus half an hour meal break for eight (8)

                 hours, which was the assigned shift for the remaining ten percent (10%) of the




TTroy                                          9 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 10 of 24 PageID #: 10




                  time a day for six (6) days for a total of forty-eight (48) hours each week.

         47.      From on or about February 15, 2020 to March 08, 2020, Plaintiff AI MIN

 DING’s regular work schedule ran from shifts from:

               a. 14:30 to 00:00 (midnight) minus an hour break and half an hour meal break for

                  eight (8) hours a day ninety percent (90%) of the time; or

               b. 17:00 to 25:30 (01:30 the next day) minus half an hour meal break for eight (8)

                  hours for ten percent (10%) of the time a day for five (5) days for a total of 40

                  hours each week.

         48.      From on or about September 17, 2020 to November 01, 2020, Plaintiff AI MIN

 DING’s regular work schedule ran from 11:30 to 22:30 with one (1) hour break for ten (10)

 hours a day for a total of 60 hours each week.

         49.      From on or about October 01, 2018 to December 09, 2018, Plaintiff AI MIN

 DING was paid a flat compensation at a rate of six hundred seventy-six dollars ($676.00) per

 week, in cash and check.

         50.      From on or about December 09, 2018 to January 06, 2019 , Plaintiff AI MIN

 DING was paid a flat compensation at a rate of seven hundred two dollars ($702.00) per

 week, in cash and check.

         51.      From on or about January 07, 2019 to January 26, 2020, Plaintiff AI MIN

 DING was paid a flat compensation at a rate of eight hundred six dollars ($806.00) per week,

 in cash and check.

         52.      From on or about January 27, 2020 to March 08, 2020, Plaintiff AI MIN DING

 was paid a flat compensation at a rate of six hundred twenty dollars ($620.00) per week.

         53.      From on or about September 21, 2020 to October 04, 2020, Plaintiff AI MIN




 TTroy                                           10 of 24                           Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 11 of 24 PageID #: 11




 DING was paid a flat compensation at a rate of six hundred dollars ($ 600.00) per week.

         54.      From on or about October 05, 2020 to November 01, 2020, Plaintiff AI MIN

 DING was paid a flat compensation at a rate of six hundred sixty dollars ($ 660.00) per week.

         55.      At all relevant times, Plaintiff AI MIN DING was not paid overtime pay for

 overtime work.

         56.      Throughout his employment, Plaintiff AI MIN DING was not given a

 statement with his weekly payment reflecting employee’s name, employer’s name,

 employer’s address and telephone number, employee’s rate or rates of pay, any deductions

 made from employee’s wages, any allowances claimed as part of the minimum wage, and the

 employee’s gross and net wages for each pay day in Chinese, Plaintiff’s native language.

         57.      Throughout his employment, Plaintiff AI MIN DING was not compensated at

 least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in

 each workweek.

         58.      Throughout his employment, Plaintiff AI MIN DING was not compensated for

 New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his

 promised rate.

         Plaintiff JUN LI

         59.      From on or about October 01, 2018 to February 16, 2020, Plaintiff JUN LI was

 employed by Defendants to work as a Food Preperation at 136-20 Roosevelt Ave, 2M

 Flushing, NY 11354.

         60.      From on or about September 01, 2018 to November 20, 2018, Plaintiff JUN

 LI’s regular work schedule ran as follows:

               a. either 14:30 to 00:00 (midnight) minus an hour break and half an hour meal




 TTroy                                         11 of 24                          Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 12 of 24 PageID #: 12




                  break for eight (8) hours a day, which was the assigned shift ninety percent

                  (90%) of the time; or

               b. 17:00 to 25:30 (01:30 the next day) minus half an hour meal break for eight (8)

                  hours which was the assigned shift for the remaning of the time a day for ten

                  percent (10%) of the time for six (6) days for a total of forty-eight (48) hours

                  each week.

         61.      From on or about September 11, 2019 to January 31, 2020, Plaintiff JUN LI’s

 regular work schedule ran from

               a. 14:00 to 23:00 with a 1 hour meal break for eight (8) hours a day for 6 days a

                  week for a total of 48 hours each week.

         62.      From on or about February 01, 2020 to February 09, 2020, Plaintiff JUN LI’s

 regular work schedule ran from

               a. 15:30 to 00:00 with a half hour break for meal for eight (8) hours a day for 6

                  days a week for a total of 48 hours each week.

         63.      From on or about February 10, 2020 to February 15, 2020, Plaintiff JUN LI’s

 regular work schedule ran from 15:30 to 22:30 with a half hour break for meal for seven and a

 half (7.5) hours a day for 4 days a week for 30 hours per week.

         64.      From on or about February 16, 2020 to February 16, 2020, Plaintiff JUN LI’s

 regular work schedule ran from 17:00 to 23:30 with a half hour break for meal for six (6)

 hours a day.

         65.      From on or about October 01, 2018 to November 20, 2018, Plaintiff JUN LI

 was paid a flat compensation at a rate of six hundred seventy-six dollars ($676.00) per week.

         66.      From on or about September 11, 2019 to February 09, 2020 , Plaintiff JUN LI




 TTroy                                           12 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 13 of 24 PageID #: 13




 was paid a flat compensation at a rate of seven hundred eighty dollars ($780.00) per week.

         67.      From on or about February 01, 2020 to February 15, 2020, Plaintiff JUN LI

 was paid a flat compensation at a rate of four hundred fifty dollars ($450.00) per week.

         68.      From on or about February 16, 2020 to February 16, 2020, Plaintiff JUN LI

 was paid ninety dollars ($90.00) for that day’s of work.

         69.      At all relevant times, Plaintiff JUN LI was not paid overtime pay for overtime

 work.

         70.      Throughout his employment, Plaintiff JUN LI was not given a statement with

 his weekly payment reflecting employee’s name, employer’s name, employer’s address and

 telephone number, employee’s rate or rates of pay, any deductions made from employee’s

 wages, any allowances claimed as part of the minimum wage, and the employee’s gross and

 net wages for each pay day in Chinese, Plaintiff’s native language.

         71.      Throughout his employment, Plaintiff JUN LI was not compensated at least at

 one-and-one-half his promised hourly wage for all hours worked above forty (40) in each

 workweek.

         72.      Throughout his employment, Plaintiff JUN LI was not compensated for New

 York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his

 promised rate.

                               COLLECTIVE ACTION ALLEGATIONS

         73.      Plaintiffs bring this action individually and as class representative individually

 and on behalf of all other and former non-exempt employees who have been or were

 employed by the Defendants for up to the last three (3) years, through entry of judgment in

 this case (the “Collective Action Period”) and whom were not compensated at their promised




 TTroy                                           13 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 14 of 24 PageID #: 14




 hourly rate for all hours worked and at one and one half times their promised work for all

 hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                                  CLASS ACTION ALLEGATIONS

         74.    Plaintiffs bring their NYLL claims pursuant to Federal Rules of Civil

 Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by

 Defendants on or after the date that is six years before the filing of the Complaint in this case

 as defined herein (the “Class Period”).

         75.    All said persons, including Plaintiffs, are referred to herein as the “Class.”

         76.    The Class members are readily ascertainable. The number and identity of the

 Class members are determinable from the records of Defendants. The hours assigned and

 worked, the positions held, and the rate of pay for each Class Member is also determinable

 from Defendants’ records. For purpose of notice and other purposes related to this action,

 their names and addresses are readily available from Defendants. Notice can be provided by

 means permissible under said Fed. R. Civ. P. 23.

         Numerosity

         77.    The proposed Class is so numerous that joinder of all members is

 impracticable, and the disposition of their claims as a class will benefit the parties and the

 Court. Although the precise number of such persons is unknown, and the facts on which the

 calculation of the number is presently within the sole control of the Defendants, upon

 information and belief, there are more than forty (40) members of the class.

         Commonality

         78.    There are questions of law and fact common to the Class which predominate

 over any questions affecting only individual class members, including:




 TTroy                                          14 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 15 of 24 PageID #: 15




         a.     Whether Defendant employed Plaintiffs and the Class within the meaning of

 the New York law;

         b.     Whether Plaintiff and Class members are not paid at least the hourly minimum

 wage for each hour worked;

         c.     Whether Plaintiffs and Class members are entitled to and paid overtime at their

 promised hourly wage under the New York Labor Law;

         d.     Whether Defendants maintained a policy, pattern and/or practice of failing to

 pay Plaintiffs and the Rule 23 Class spread-of-hours pay as required by the NYLL;

         e.     Whether Defendants maintained a policy, pattern and/or practice of failing to

 provide requisite statutory meal periods;

         f.     Whether Defendants provided a Time of Hire Notice detailing rates of pay and

 payday at the start of Plaintiffs and the Rule 23 Class’s start of employment and/or timely

 thereafter;

         g.     Whether Defendants provided paystubs detailing the rates of pay and credits

 taken towards the minimum wage to Plaintiffs and the Rule 23 class on each payday; and

         h.     At what common rate, or rates subject to common method of calculation was

 and is Defendants required to pay the Class members for their work.

         Typicality

         79.    Plaintiffs' claims are typical of those claims which could be alleged by any

 member of the Class, and the relief sought is typical of the relief that would be sought by each

 member of the Class in separate actions. All the Class members were subject to the same

 corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

 overtime compensation. Defendants’ corporate-wide policies and practices affected all Class




 TTroy                                        15 of 24                           Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 16 of 24 PageID #: 16




 members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

 acts as to each Class member. Plaintiffs and other Class members sustained similar losses,

 injuries and damages arising from the same unlawful policies, practices and procedures.

         Adequacy

         80.    Plaintiffs are able to fairly and adequately protect the interests of the Class and

 have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are

 experienced and competent in representing Plaintiffs in both class action and wage-and-hour

 employment litigation cases.

         Superiority

         81.    A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy, particularly in the context of wage-and-hour litigation where

 individual Class members lack the financial resources to vigorously prosecute a lawsuit

 against corporate defendants. Class action treatment will permit a large number of similarly

 situated persons to prosecute their common claims in a single forum simultaneously,

 efficiently and without the unnecessary duplication of efforts and expenses that numerous

 individual actions engender. Because the losses, injuries and damages suffered by each of the

 individual Class members are small in the sense pertinent to a class action analysis, the

 expenses and burden of individual litigation would make it extremely difficult or impossible

 for the individual Class members to redress the wrongs done to them. Further, important

 public interests will be served by addressing the matter as a class action. The adjudication of

 individual litigation claims would result in a great expenditure of Court and public resources;

 however, treating the claims as a class action would result in a significant saving of these

 costs. The prosecution of separate actions by individual members of the Class would create a




 TTroy                                         16 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 17 of 24 PageID #: 17




 risk of inconsistent and/or varying adjudications with respect to the individual members of the

 Class, establishing incompatible standards of conduct for Defendants and resulting in the

 impairment of Class members’ rights and the disposition of their interests through actions to

 which they were not parties. The issues in this action can be decided by means of common,

 class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

 methods to efficiently manage this action as a class action.

         82.    Upon information and belief, Defendants and other employers throughout the

 state violate the New York Labor Law. Current employees are often afraid to assert their

 rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing

 claims because doing so can harm their employment, future employment, and future efforts to

 secure employment. Class actions provide class members who are not named in the complaint

 a degree of anonymity which allows for the vindication of their rights while eliminating or

 reducing these risks.

                                      STATEMENT OF CLAIMS


            [Violation of New York Labor Law—Failure to Pay Minimum Wage
                      Brought on behalf of Plaintiff and Rule 23 Class]

         83.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

 though fully set forth herein.

         84.    At all relevant times, Plaintiffs are employed by Defendants within the

 meaning of New York Labor Law §§ 2 and 651.

         85.    At all relevant times, Defendants had a policy and practice of refusing to pay

 Plaintiff, and the collective action members, in full for some or all of the hours they worked.

         86.    Defendants knowingly, willfully, and maliciously violated Plaintiff’s and

 similarly situated Class Members’ rights by failing to pay him minimum wages in the lawful


 TTroy                                         17 of 24                            Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 18 of 24 PageID #: 18




 amount for hours worked.

         87.    An employer who fails to pay the minimum wage shall be liable, in addition to

 the amount of any underpayments, for liquidated damages equal to twenty five percent (25%)

 of the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%)

 after April 9, 2011 under NY Wage Theft Prevention Act, and interest.


           [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                 Brought on behalf of the Plaintiff and the FLSA Collective]

         88.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

 though fully set forth herein.

         89.    The FLSA provides that no employer engaged in commerce shall employ a

 covered employee for a work week longer than forty (40) hours unless such employee

 receives compensation for employment in excess of forty (40) hours at a rate not less than one

 and one-half times the regular rate at which he is employed, or one and one-half times the

 minimum wage, whichever is greater. 29 U.S.C. § 207(a).

         90.    The FLSA provides that any employer who violates the provisions of 29

 U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

 compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         91.    Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime

 pay violated the FLSA.

         92.    At all relevant times, Defendants had, and continue to have, a policy of

 practice of refusing to pay overtime compensation at the statutory rate of time and a half to

 Plaintiffs and Collective Action Members for all hours worked in excess of forty (40) hours

 per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

 including 29 U.S.C. §§ 207(a)(1) and 215(a).


 TTroy                                         18 of 24                           Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 19 of 24 PageID #: 19




          93.    The FLSA and supporting regulations required employers to notify employees

 of employment law requires employers to notify employment law requirements. 29 C.F.R. §

 516.4.

          94.    Defendants willfully and maliciously failed to notify Plaintiffs and FLSA

 Collective of the requirements of the employment laws in order to facilitate their exploitation

 of Plaintiff’ and FLSA Collectives’ labor.

          95.    Defendants knowingly, willfully, and maliciously disregarded the provisions of

 the FLSA as evidenced by their failure to compensate Plaintiffs and Collective Class

 Members the statutory overtime rate of time and one half for all hours worked in excess of

 forty (40) per week when they knew or should have known such was due and that failing to

 do so would financially injure Plaintiffs and Collective Action members.


                 [Violation of New York Labor Law—Failure to Pay Overtime
                        Brought on behalf of Plaintiff and Rule 23 Class]

          96.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

 though fully set forth herein.

          97.    An employer who fails to pay the minimum wage shall be liable, in addition to

 the amount of any underpayments, for liquidated damages equal to twenty-five percent (25%)

 before April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft

 Prevention Act, and interest.

          98.    At all relevant times, Defendants had a policy and practice of refusing to pay

 the overtime compensation to Plaintiffs at one and one-half times the hourly rate the Plaintiffs

 and the class are entitled to.

          99.    Defendant’ failure to pay Plaintiffs their overtime pay violated the NYLL.

          100.   Defendants’ failure to pay Plaintiffs was not in good faith.


 TTroy                                         19 of 24                           Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 20 of 24 PageID #: 20




                   [Violation of New York Labor Law—Spread of Time Pay
                       Brought on behalf of Plaintiff and Rule 23 Class]

         101.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

 though fully set forth herein.

         102.    The NYLL requires employers to pay an extra hour’s pay for every day that an

 employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§

 650, et seq., and New York State Department of Labor regulations § 146-1.6.

         103.    Defendants’ failure to pay Plaintiffs spread-of-hours pay was not in good faith.


                [Violation of New York Labor Law—Failure to Keep Records
                       Brought on behalf of Plaintiff and Rule 23 Class]

         104.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

 though fully set forth herein.

         105.    Defendants did not maintain, establish and preserve Plaintiffs' weekly payroll

 records for a period of not less than six years, as required by NYCRR § 146-2.1.

         106.    As a result of Defendants’ unlawful conduct, Plaintiffs have sustained damages

 including loss of earning, in an amount to be established at trial, liquidated damages,

 prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

         107.    Upon information and belief, Defendants failed to maintain adequate and

 accurate written records of actual hours worked and true wages earned by Plaintiffs in order

 to facilitate their exploitation of Plaintiffs' labor.

         108.    Defendants’ failure to maintain adequate and accurate written records of actual

 hours worked and true wages earned by Plaintiff were not in good faith.




 TTroy                                             20 of 24                       Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 21 of 24 PageID #: 21




    [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                     Brought on behalf of Plaintiff and Rule 23 Class]

         109.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

 though fully set forth herein.

         110.    The NYLL and supporting regulations require employers to provide written

 notice of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day,

 week, salary, piece, commission, or other; allowances, if any, claimed as a part of minimum

 wage, including tip, meal, or lodging allowances; the regular pay day designated by the

 employer; the name of the employer; any “doing business as” names used by the employer; the

 physical address of employer’s main office or principal place of business, and a mailing address

 if different; the telephone number of the employer. NYLL §195-1(a).

         111.    Defendants intentionally failed to provide notice to employees in violation of

 New York Labor Law § 195, which requires all employers to provide written notice in the

 employee’s primary language about the terms and conditions of employment related to rate of

 pay, regular pay cycle and rate of overtime on their or her first day of employment.

         112.    Defendants not only did not provide notice to each employee at Time of Hire,

 but failed to provide notice to Plaintiffs even after the fact.

         113.    Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

 recover from Defendants, jointly and severally, $50 for each workday that the violation

 occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant

 to New York Labor Law. N.Y. Lab. Law §198(1-b).


         [Violation of New York Labor Law—Failure to Provide Wage Statements
                      Brought on behalf of Plaintiff and Rule 23 Class]

         114.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as


 TTroy                                           21 of 24                        Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 22 of 24 PageID #: 22




 though fully set forth herein.

         115.   The NYLL and supporting regulations require employers to provide detailed

 paystub information to employees every payday. NYLL § 195-1(d).

         116.   Defendants have failed to make a good faith effort to comply with the New York

 Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on

 or after each Plaintiffs’ payday.

         117.   Due to Defendants’ violations of New York Labor Law, Plaintiffs are entitled

 to recover from Defendants, jointly and severally, $250 for each workday of the violation, up

 to $5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor

 Law. N.Y. Lab. Law §198(1-d).

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the FLSA

 Collective Plaintiffs and Rule 23 Class, respectfully request that this Court enter a judgment

 providing the following relief:

         a)     Authorizing Plaintiffs at the earliest possible time to give notice of this

 collective action, or that the Court issue such notice, to all persons who are presently, or have

 up through the extent allowable under the statute of limitations and including the date of

 issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

 Such notice shall inform them that the civil notice has been filed, of the nature of the action,

 of his right to join this lawsuit if they believe they were denied premium overtime wages;

         b)     Certification of this case as a collective action pursuant to FLSA;

         c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

 members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting


 TTroy                                         22 of 24                             Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 23 of 24 PageID #: 23




 them to assert timely FLSA claims and state claims in this action by filing individual Consent

 to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

 represent the Collective Action Members;

         d)     A declaratory judgment that the practices complained of herein are unlawful

 under FLSA and New York Labor Law;

         e)     An injunction against Corporate Defendants, its officers, agents, successors,

 employees, representatives and any and all persons acting in concert with them as provided by

 law, from engaging in each of unlawful practices and policies set forth herein;

         f)     An award of unpaid minimum wage and overtime wages due under FLSA and

 New York Labor Law due Plaintiffs and the Collective Action members plus compensatory

 and liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and

 one hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

         g)     An award of liquidated and/or punitive damages as a result of Defendants’

 knowing, willful, and malicious failure to pay wages at least the hourly minimum wage,

 overtime compensation pursuant to 29 U.S.C. §216;

         h)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

 provide a Time of Hire Notice detailing rates of pay and payday;

         i)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

 provide a paystub that lists employee’s name, employer’s name, employer’s address and

 telephone number, employee’s rate or rates of pay, any deductions made from employee’s

 wages, any allowances claimed as part of the minimum wage, and the employee’s gross and

 net wages for each pay day;




 TTroy                                        23 of 24                             Complaint
Case 1:20-cv-06076-LDH-RER Document 1 Filed 12/14/20 Page 24 of 24 PageID #: 24




         j)     An award of liquidated and/or punitive damages as a result of Defendants’

 willful and malicious failure to overtime compensation, and “spread of hours” premium

 pursuant to New York Labor Law;

         k)     An award of costs and expenses of this action together with reasonable

 attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

         l)     The cost and disbursements of this action;

         m)     An award of prejudgment and post-judgment fees;

         n)     Providing that if any amounts remain unpaid upon the expiration of ninety

 days following the issuance of judgment, or ninety days after expiration of the time to appeal

 and no appeal is then pending, whichever is later, the total amount of judgment shall

 automatically increase by fifteen percent, as required by NYLL §198(4); and

         o)     Such other and further legal and equitable relief as this Court deems necessary,

 just, and proper.

                               DEMAND FOR TRIAL BY JURY
       Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs
 demand a trial by jury on all questions of facts.
 Dated: Flushing, New York
 December 14, 2020
                                      TROY LAW, PLLC
                                      Attorneys for the Plaintiffs, proposed FLSA
                                      Collective and potential Rule 23 Class

                                      /s/ John Troy
                                      John Troy (JT0481)
                                      Aaron Schweitzer (AS 6369)




 TTroy                                        24 of 24                           Complaint
